              Case 1:19-cv-00955-LG-RHW Document 1-3 Filed 12/12/19 Page 1 of 2


Jennifer Zeringue

From:                           Morton Bouchard III <MSBIII@bouchardtransport.com>
Sent:                           Thursday, November 7, 2019 10:41 AM
To:                             Lorenzo Pena
Cc:                             Lomenick, Jay
Subject:                        FW: Ralph Bouchard



***WARNING! THIS EMAIL ORIGINATED FROM OUTSIDE OF STEHMO DOMAIN.***

Lorenzo:

Below you will find the numbers we agreed upon. Can you get an update on the work


Mort

From: Morton Bouchard III
Sent: Monday, November 04, 2019 2:48 PM
To: 'Lomenick, Jay'
Cc: Robert Zuclich
Subject: Ralph Bouchard


Jay:
Thank you for taking the time to speak with me today. I apologize for the manner that this dry dock
has been handled and I assure you this will not happen again.
The best manner for me to address what I believe is needed to get work proceeding is to address your
emails in date order.


   A) OCTOBER 04, 2019 EMAIL TO LORENZO CHANGE ORDERS
       1) EMERGENCY FUEL SHUT OFF LINE : $9,500.00 BTC $9,000.00
       2) RENEW FIRE DAMPER CLOSURE: $2,500.00 BTC: $2,500.00
       3) WASTED CORNER TONNAGE HATCH $ 9,349.00 BTC: $ 9,000.00
       4) FUEL FILL BUNKERING STATION $ 9,478.00 BTC $ 9,000.00 CO011
       5) VENT LINE $ 8,500.00 BTC $ 8,500.00 CO015
       6) MSD PIPING $ 12,852.00 BTC $ 12,500.00 CO019
       7) 01 LEVEL DECK INSET $ 14,250.00 BTC: $14,000.00 CO012
       8) FUEL VENT PIPES PORT & STARBOARD $ 74,650.00 BTC: $74,650.00 CO016
                                                        1
                                                                                                       B
               Case 1:19-cv-00955-LG-RHW Document 1-3 Filed 12/12/19 Page 2 of 2

       9) ABS DESCALE & CLEAN LOWEWR BILGE $ 9,750.00 BTC: $ 7,000.00 CO009
       10) SAFETY CHAIN $ 4,750.00 BTC: $ 4,000.00 CO013
       11) RENEW CHANNEL COOLING PIPING $ 31,252.00 BTC $ 31,000.00 COO17


           TOTAL APPROVED BTC $181,150.00


   B) EMAIL OCTOBER 8 , 2019 TO LORENZO & KEVIN
           1) ENGINE ROOM GUAGED STEEL : $ 150,384.57 BTC $145 ,900.00


           TOTAL APPROVED BTC $14
   C) EMAIL OCTOBER 18, 2019 TO KEVIN DONOHUE
       INVOICE V115001R1 AMOUNT : $ 620,139.36
       DOES THIS INCLUDE PURCHASE ORDER 9059313….. I AM CONFUSED
JAY, I THINK I GOT IT ALL PLEASE REVIEW SO I CAN GET THIS RESOLVED




Morton S. Bouchard III
President & CEO
Bouchard Transportation Co., Inc.
58 South Service Road, Suite 150
Melville, NY 11747
(631) 390- 4900
MSBIII@bouchardtransport.com
www.bouchardtransport.com




This email and any files transmitted with it are confidential and intended solely for the use of the individual or
entity to whom they are addressed. If you are not the named addressee you should not disseminate, distribute or
copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and
delete this e-mail from your system. If you are not the intended recipient you are notified that disclosing,
copying, distributing or taking any action in reliance on the contents of this information is strictly prohibited.




                                                        2
